ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 01/26/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, none of the prior art discloses or renders obvious a system for sleep environment management and product recommendations via a hospitality environment, comprising: a sleep environment located in the hospitality environment, comprising: a bed located inside a walled sleep space; one or more sleep metric sensors for detecting sleep quality of a user; one or more activity metric sensors for human activity recognition within the walled sleep space… a sleep environment controller; and a server comprising a hardware processor, the server having access to a database … the program code  programmed to be executed by the processor,  the processor configured to: receive from the sleep environment, over a period of time,  a sleep metric of the user from the sleep metric sensors and  an activity metric of the user from the activity metric sensors; record in the database the  sleep metric and the  activity metric; analyze the  sleep metric and the  activity metric over the period of time; generate a user report based on the analysis of the sleep metric and the activity metric; provide feedback to the sleep environment controller based on the user report; analyze via machine learning algorithms, the user report for one or more user metric correlations between at least one of the sleep metric and the activity metric, and one or more product parameters of one or 
As per independent Claim 20, none of the prior art discloses or renders obvious a method for managing a sleep environment and product recommendations via a hospitality environment, the sleep environment located in the hospitality environment, the sleep environment comprising a bed located inside a walled sleep space, one or more sleep metric sensors for detecting sleep quality of a user, one or more activity metric sensors for human activity recognition within the walled sleep space, and a sleep environment controller, the method comprising: receiving …a sleep metric of the user from the sleep metric sensors and an activity metric of the user from the activity metric sensors;  recording in a database the sleep metric and the activity metric;  analyzing the sleep metric and the activity metric over the period of time; generating a user report based on the analysis of the sleep metric and the activity metric;  providing feedback to the sleep environment controller based on the user report; analyzing via machine learning algorithms, the user report for one or more user metric correlations between at least one of the sleep metric and the activity metric, and one or more product parameters of one or more sleep-related physical products in the sleep environment; generating one or more sleep-related product recommendations based on the one or more user 
As per independent Claim 21, none of the prior art discloses or renders obvious a non-transitory storage medium storing executable program code, the program code configured to execute a process for sleep environment management and product recommendations via a hospitality environment, the program code configured to:  receive from the sleep environment located within the hospitality environment…a sleep metric of the user from sleep metric sensors and an activity metric of the user from activity metric sensors, wherein the sleep environment comprises a bed located inside a walled sleep space; record in a database the sleep metric and the activity metric;  analyze the sleep metric and the activity metric over the period of time;  generate a user report based on the analysis of the sleep metric and the activity metric; provide feedback to a sleep environment controller based on the user report;  analyze via machine learning algorithms, the user report for one or more user metric correlations between at least one of the sleep metric and the activity metric, and one or more product parameters of one or more sleep-related physical products in the sleep environment; generate one or more sleep-related product recommendations based on the one or more user metric correlations, wherein the one or more sleep-related product recommendations comprise at least one sleep-related physical product among the one or more sleep-related physical products from the sleep environment; and  provide the one or more product recommendations to the 
Prior art US 20150348049 A1 to Todasco; Michael Charles et al. discloses systems and methods for facilitating hotel/hospitality services using beacons. More specifically, communications between a mobile device of a hotel guest and one or more beacons in or around the hotel may be used to determine the location of the hotel guest. Hotel services may be provided to the hotel guest based on the determined location and/or other information such as user preferences or calendar information. Providing hotel services to hotel guests using locations determined using beacons helps improve a hotel guest experience by streamlining interactions with hotel staff and amenities and reducing the risk of inconveniences commonly experienced by hotel guests. 
Prior art US 20170065792 A1 to Bonvallet; Eglantine et al. discloses  a method for optimizing light and sound programs for a falling asleep phase and for an awakening phase of a first user, via a system comprising, for the first user and other users, a bedside device, a bio parameter sensor, a smartphone, and additionally for all users a central server wherein the method includes: [a] collecting, with regard to the first user, sleep data and sleep context data, said sleep data comprising at least light and sound program played for the falling asleep phase and for the awakening phase, bio parameters and sleep patterns sequence deduced therefrom, the sleep context data comprising at least previous daytime activity such as, sending this data to the central server; [b] building a user-specific model of each user sleep behavior; [c] displaying to the first user, using the group meta-model and in function of the time to go to 
Prior art 20180279946 to Nachman discloses a system for identifying environmental factors and user context that affect sleep quality. Embodiments use information about the static sleep environment, as well as dynamic environmental factors, such as sound, light, movement, correlated with user context, such as physical and emotional state, as well, as recent behavior to classify sleep data. The correlated and classified sleep data may be used to provide change recommendations, where implementing the recommended change is believed to improve the user's sleep quality.
Prior art US 20150294086 A1 to Kare; Jordin T. et al. discloses systems and methods related to determining beneficial and customized surroundings for a subject in a healthcare setting or related type setting such as a sleep clinic, elder care centers based at least in part on the subject's personal profile including one or more of personal health information, detected biological data, input from the subject itself, or input from a healthcare worker.
Prior art US 20110202396 A1 to Viveiros; Walter et al. discloses a portable interactive modular selling relaxation/sleep room that recreates the home environment in a retail business location to help educate the user for sales and training purposes. The plug and play selling system utilizes standard electrical connectors to allow for seamless integration within a store without the need of electricians or construction contractors. Encompassing all five senses in an interactive environment develops an intellectual and emotional connection with the user which allows the product implementation to demonstrate features and value in a more meaningful and engaging manner over traditional retail environments. The computer system implemented inside of the system encompasses an interaction engine which utilizes sensors and monitoring 
However, patentable subject-matter in combination with all the other features, arrangement and combination of features as now explicitly, positively and specifically recited by the Applicants in independent claim 1, 20 and 21  has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 2-19 which depend upon independent base claim 1, dependent claims 2-19 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application 
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        February 8, 2022